          Case 1:05-cv-01437-RCL Document 602 Filed 08/26/19 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                           )
DL, et al., on behalf
                                                           )
of themselves and all others
                                                           )
similarly situated,
                                                           )
                                  Plaintiffs,
                                                           )   Civil Action No. 05-1437 (RCL)
                                                           )
                             v.
                                                           )
                                                           )
THE DISTRICT OF COLUMBIA,
                                                           )
et al.,
                                                           )
                     Defendants.
                                                           )
                                                           )

              PLAINTIFFS’ MOTION FOR THE BALANCE OF FEES DUE ON
                      THEIR 2016 FEE APPLICATION (ECF 537)

          This case was brought to force the District of Columbia to timely provide special education

services to preschool-aged children in the District in accordance with federal and local law.

Plaintiffs overwhelmingly prevailed and the District is now subject to this Court’s injunction

requiring it to make needed improvements. See DL v. District of Columbia, 194 F.Supp.3d 30

(D.D.C. 2016) (ECF 533, corrected trial decision); Order, dated May 15, 2016, ECF 521

(injunction). After an appeal by the District, the decision and injunction were “affirm[ed] in all

respects.” DL v. District of Columbia, 860 F.3d 713, 717 (D.C. Cir. 2017).

          This Court held the District liable to plaintiffs for their attorneys’ fees and expenses

reasonably accrued with regard to this action. See DL, 194 F.Supp.3d 30 at 104 (“Plaintiffs have

prevailed on both IDEA [Individuals with Disabilities Education Act] and Rehabilitation Act

claims.     Pursuant to 20 U.S.C. § 1415(i)(3)(B)(i)(I) (IDEA) and [29] U.S.C. § 794a(b)

(Rehabilitation Act), the District shall pay plaintiffs’ reasonable attorneys’ fees and related

nontaxable expenses associated with litigating this suit”); ECF 533, para. 318.
         Case 1:05-cv-01437-RCL Document 602 Filed 08/26/19 Page 2 of 11



        On September 28, 2016, plaintiffs moved for the award of attorneys’ fees and expenses

accrued from the outset of this case through June 22, 2016. ECF 537. Plaintiffs requested payment

at the hourly rates in the LSI Laffey Matrix. ECF 537, 566, 571. The District argued that plaintiffs

should be paid at the hourly rates in the matrix newly developed by the United States Attorney’s

Office for the District of Columbia (“USAO”). ECF 554. The United States, which is not a party

to this case, filed two briefs to support its newly developed matrix. ECF 564, 574.

        On August 25, 2017, this Court adjudicated the fee application and awarded plaintiffs fees

calculated at the hourly rates from the newly developed USAO matrix. Memorandum Opinion,

ECF 580, pp. 15-19; Order, ECF 579. Pursuant to the Court’s order, plaintiffs re-calculated their

fees at the new USAO matrix rates and applied other Court-ordered reductions related to time and

expenses. Plaintiffs’ Calculation of Fees and Expenses Pursuant to the Court’s Fees Decision,

ECF 585. On December 15, 2017, this Court awarded plaintiffs their fees re-calculated at those

rates. Order, ECF 590.

        Plaintiffs appealed the hourly rates element of this Court’s decision. On May 21, 2019,

plaintiffs prevailed in their appeal. DL v. District of Columbia, 924 F.3d 585 (D.C. Cir. 2019);

ECF 598 (mandate). The court of appeals concluded that plaintiffs met their burden as to the LSI

Laffey Matrix and that the District failed to meet its burden as to the new USAO matrix.1 DL, 924

F.3d at 591-593. The court of appeals rejected the new USAO matrix because it is based on data

for the wrong type of work in the wrong jurisdiction. Ibid. It remanded for further proceedings.

Id. at 595.


1
  In prior briefing before this Court, plaintiffs referred to the new USAO matrix as the USAO
Matrix 2015-2017, as it was titled at that time. In the court of appeals, plaintiffs referred to it as
the USAO-ALM Matrix because it was no longer limited to the 2015-2017 period and to
distinguish it from the USAO Laffey Matrix. Plaintiffs refer to it here as the new USAO matrix,
consistent with the descriptions in the recent court of appeals decision.

                                                  2
           Case 1:05-cv-01437-RCL Document 602 Filed 08/26/19 Page 3 of 11



          The court of appeals left open the possibility that, despite having rejected the new USAO

matrix, the District could show on remand that the rates in the new USAO matrix are nonetheless

market rates for complex federal litigation in the District of Columbia. DL, 924 F.3d at 593. As

described below, that would be impossible because the facts do not support it. Moreover, the court

of appeals explained that the District forfeited any contention that rates between the LSI Laffey

Matrix and the new USAO matrix should be awarded. Id. at 594. Accordingly, plaintiffs submit

that all that remains on plaintiffs’ 2016 fee application is for this Court to award the balance of

fees due once the fees are calculated at LSI Laffey Matrix rates, with appropriate post-judgment

interest. Plaintiffs hereby request an award of that amount.2

          Pursuant to Local Rule 7(m), plaintiffs addressed this request with the District. See

Affidavit of Todd A. Gluckman, dated August 26, 2019 (“Gluckman Aff.”), Pl. Ex. 1, para. 2.3

The District does not consent. Ibid.

                                       APPELLATE DECISION

          The court of appeals held that plaintiffs met their burden to support the LSI Laffey Matrix

through their submission of extensive evidence related to market rates for complex federal

litigation in D.C. (DL, 924 F.3d at 591):

          We begin with the District’s argument that plaintiffs failed to meet their initial
          burden to support with specific evidence their claim that the LSI Laffey rates satisfy
          the statute’s command. Our recent opinion in Salazar v. District of Columbia,
          however, all but compels the conclusion that plaintiffs cleared that bar. The Salazar
          plaintiffs relied on the same types of evidence in essentially the same level of detail
          to support the same rate matrix (for a slightly earlier year). 809 F.3d [58] at 64-65
          [(D.C. Cir. 2015)]. That evidence, we concluded, was more than enough to pass

2
  This motion relates to the fees on remand, but does not relate to other fees accrued, including
fees accrued defending against the District’s 2017 appeal of the injunction, work monitoring the
District’s compliance with the injunction, and fees on fees related to the 2016 fee application and
the corresponding appeal. Plaintiffs are hopeful that they can amicably resolve such other fee
requests with the District.
3
    Plaintiffs’ exhibits are listed on a table at the end of this motion.

                                                      3
        Case 1:05-cv-01437-RCL Document 602 Filed 08/26/19 Page 4 of 11



       the burden onto the District. Id. at 65 (“With these numbers and submissions in the
       record, the district court’s point that the LSI-adjusted matrix is probably a
       conservative estimate of the actual cost of legal services in this area, does not appear
       illogical.” (internal quotation marks omitted)). The District has given us no reason
       to reach a different conclusion on such a similar record.

       In contrast, the court of appeals rejected the new USAO matrix because it was not based

on rates for complex federal litigation from D.C.—it was based on an irrelevant survey of rates for

all types of legal services (including a wide variety of non-litigation work, such as wills, divorces,

and real estate closings) in a four-state area including D.C. and parts of Maryland, Virginia, and

West Virginia. DL, 924 F.3d at 591-592. The court of appeals explained (ibid.):

       The District contends that the USAO’s more recent raw data and statistically
       significant sample size make its matrix superior to plaintiffs’ favored LSI Laffey
       matrix. Crucially, however, those traits matter only if the data surveys the relevant
       population. As plaintiffs’ expert, Dr. Michael Kavanaugh, put it, “comparable
       prices are found by observing comparable goods.” Second Kavanaugh Declaration
       ¶ 8, DL v. District of Columbia, 1:05-cv-01437-RCL, ECF No. 566-11 (Apr. 26,
       2017), J.A. 1380. For example, for someone house hunting in Memphis, a survey
       of real estate prices in Seattle—even one with a perfect response rate updated
       daily—would be of no use. The same is true here. The USAO’s matrix is helpful
       only if it canvasses the relevant type of lawyer, which it does not.

       To begin with, the USAO’s matrix incorporates rates for the wrong types of
       practitioner. The parties and the district court agree that this case qualifies as
       “complex federal litigation.” DL, 267 F. Supp. 3d at 69. Yet rather than confine
       its data to rates charged by attorneys practicing that genre of litigation—or even
       just litigators in general—the survey that the USAO drew from incorporates rates
       from all types of lawyers. Respondents include real estate lawyers, family lawyers,
       and insurance lawyers—lawyers manifestly not offering “the kind and quality of
       services furnished” by these plaintiffs’ attorneys, as the statute requires of
       comparators. 20 U.S.C. § 1415(i)(3)(C); accord Eley [v. District of Columbia], 793
       F.3d [97] at 105 [(D.C. Cir. 2015)] (fee analysis should focus on “lawyers . . . doing
       the same type of litigation” (emphasis omitted)). It is obvious that the rates charged
       for, say, simple wills are lower than those for complex federal litigation. Worse
       still, nothing in the record reveals what percentage of respondents in the USAO’s
       custom cross-section of the ALM data were litigators. For all we know, the number
       could be anywhere from zero to all 350.

       Compounding this first error, the USAO’s custom-ordered dataset surveys lawyers
       far beyond the “community in which th[is] action . . . arose.” 20 U.S.C. § 1415(i)(3)
       (C). Plaintiffs brought this case on behalf of District of Columbia residents
       regarding District of Columbia schools against the District of Columbia. Yet the

                                                  4
         Case 1:05-cv-01437-RCL Document 602 Filed 08/26/19 Page 5 of 11



        USAO matrix draws from lawyers who practice in the entire “metro area” as
        defined by the United States Census Bureau. The phrase “metro area” suggests
        proximity, but—according to the Census Bureau’s definition—that area stretches
        well beyond the District to cover thousands of square miles over three states, from
        rural Madison County, Virginia, to the eastern shore of Maryland, back to the
        foothills of Jefferson County, West Virginia. Needless to say, this case has no
        connection to most of those areas. Our court has held that ordinarily “the relevant
        community is the one in which the district court sits.” Donnell v. United States,
        682 F.2d 240, 251 (D.C. Cir. 1982). Accordingly, our decisions refer to the relevant
        community as the District of Columbia. See, e.g., Salazar, 809 F.3d at 64
        (discussing “prices for legal services in Washington, D.C.”); Covington [v. District
        of Columbia], 57 F.3d [1101] at 1104 [(D.C. Cir. 1995)] (discussing evidence of
        rates “in the District of Columbia”). That general rule fits comfortably with the
        facts of this case. Yet here, more than half the data in the USAO’s customized
        dataset comes from outside the District of Columbia, see Appellant’s Br. 20, and
        District counsel acknowledges that it includes data from throughout the three
        neighboring states, see Oral Arg. Rec. 28:04–28:22. Again, it is obvious, as District
        counsel recognizes, that fees are lower in rural areas than in the District. See Oral
        Arg. Rec. 31:04–31:30. Indeed, the District’s own evidence shows that rates for
        legal services in the District of Columbia are among the highest anywhere.
        National Law Journal & ALM Legal Intelligence, The Survey of Law Firm
        Economics, 139–41 (2011 ed.), J.A. 1485–87.

        Although it rejected the new USAO matrix, the court of appeals did not simply order this

Court to award LSI Laffey Matrix rates. It gave the District an additional opportunity to attempt

to show, through “equally specific countervailing evidence” that, although the rates in the new

USAO matrix are based upon data for the wrong type of work in the wrong location, they still

reflect the prevailing market rates for complex federal litigation in the District of Columbia. DL,

924 F.3d at 591, 593. In doing so, it expressed substantial skepticism that this would be possible

(Id. at 593):

        Despite the evidentiary defects in the record, the District offers an alternative basis
        for affirming: its supplemental proof demonstrates that the USAO’s matrix
        accurately reflects complex litigation rates in the District of Columbia. But the
        district court made no findings about the evidence the District uses to back up that
        claim, and some of that data appears to be of dubious value. For example, the
        District’s primary redoubt comprises two sets of nationwide data from the 2014
        ALM survey. But it is not at all obvious that these nationwide datasets are useful
        comparators for rates in the District. See National Law Journal & ALM Legal
        Intelligence, The Survey of Law Firm Economics 139–41 (2011 ed.), J.A. 1485–87
        (showing that rates in the District substantially exceed those in most other
                                                  5
        Case 1:05-cv-01437-RCL Document 602 Filed 08/26/19 Page 6 of 11



       jurisdictions). Nonetheless, mindful of the district court’s primary factfinding role,
       we leave it for that court to assess on remand the impact, if any, of the District’s
       remaining market evidence and to take further evidence if necessary to arrive at a
       “reasonable rate.”

       Finally, the court of appeals underscored that it was not opening up a new battle between

the LSI Laffey Matrix and some new measure of rates (DL, 924 F.3d at 593):

       To be sure, the district court identified other concerns regarding the LSI Laffey
       matrix, including (1) the age of the raw data; (2) whether it captures a truly
       representative sample of complex federal litigators; and (3) the grouping of
       attorneys into just five experience bands. DL, 267 F. Supp. 3d at 69–70. These
       observations suggest that as time passes, the Laffey matrix may well—like shoulder
       pads, eight-tracks, and other ’80s fads before it—be losing its shine. In this
       particular case, however, the District raised no argument that these issues justify
       rates somewhere between the two matrices. See Appellee’s Br. 25. Therefore, it
       has forfeited any such contention. Al-Tamimi v. Adelson, 916 F.3d 1, 6 (D.C. Cir.
       2019) (“A party forfeits an argument by failing to raise it in his opening brief.”).
       [emphases added]

       To summarize, the court of appeals (1) determined that plaintiffs met their burden to

support the LSI Laffey Matrix rates; (2) rejected the new USAO matrix; (3) remanded to the

District Court to assess whether the additional market evidence that the District previously

submitted satisfied its burden to produce equally specific countervailing evidence and allowed the

Court to request further evidence if necessary; and (4) explained that the District forfeited any

argument that the rate awarded should be between the two matrices. The question presented on

remand is therefore narrow—whether the District has presented compelling and equally specific

countervailing evidence supporting the rates in the new USAO matrix.




                                                 6
        Case 1:05-cv-01437-RCL Document 602 Filed 08/26/19 Page 7 of 11



                                          ARGUMENT

                                                 I
                 PLAINTIFFS ARE ENTITLED TO AN AWARD OF FEES
                   CALCULATED AT LSI LAFFEY MATRIX RATES

A.     THE LSI LAFFEY MATRIX RATES ARE PRESUMPTIVELY APPLICABLE
       AND THE DISTRICT CANNOT PROVE THAT THE NEW USAO MATRIX
       RATES ARE PREVAILING MARKET RATES FOR COMPLEX FEDERAL
       LITIGATION IN THE DISTRICT OF COLUMBIA

       As explained above, the court of appeals concluded that plaintiffs met their burden of

justifying the reasonableness of the LSI Laffey Matrix rates. They did so by submitting substantial

market evidence showing that the LSI Laffey Matrix is near to, but below, the prevailing market

rates in D.C. for complex federal litigation. DL, 924 F.3d at 591; ECF 537-1, pp. 81-88; ECF 537-

40 through 537-68; ECF 566-12; ECF 566-13.

       Since plaintiffs met their burden of justifying the reasonableness of the LSI Laffey Matrix

rates, those rates are “presumed to be . . . reasonable,” and “the burden shifts to the [District] to

present ‘equally specific countervailing evidence’” demonstrating that the rates in the new USAO

matrix reflect prevailing market rates for complex federal litigation in the District of Columbia.

See DL, 924 F.3d at 588-589, 591 (quoting Covington, 57 F.3d at 1107, 1109). Accordingly, the

question is whether the District has equally specific countervailing evidence proving that the rates

in the new USAO matrix still happen to reflect the prevailing market for complex federal litigation

in D.C., despite the court of appeals’ rejection of the underlying data. DL, 924 F.3d at 591-593.4


4
  We note that, after this case was argued before the court of appeals, but before the court of
appeals’ decision issued, this Court issued a decision in another case in which the United States
Justice Department, which had developed the new USAO matrix, did “not challenge the use of the
[LSI Laffey] Matrix” there and, rather, “accept[ed] [those rates] as reasonable.” American
Oversight v. U.S. Department of Justice, 375 F.Supp.3d 50, 70 (D.D.C. 2019). Judge Moss based
his decision on declarations from the attorneys seeking LSI Laffey rates, who had formerly

                                                 7
        Case 1:05-cv-01437-RCL Document 602 Filed 08/26/19 Page 8 of 11



       Plaintiffs submit that, even if this Court allows the District to submit additional evidence,

the District cannot meet its rebuttal burden because, if sufficient evidence existed, it would have

presented it earlier. Indeed, despite repeated inquiries, the District identified for plaintiffs no

additional evidence to support the new USAO matrix. See Gluckman Aff., Pl. Ex. 1, para. 2.

       Since the District is unable to present the required evidence, plaintiffs are entitled to be

paid at the presumptively applicable LSI Laffey Matrix rates.

B.     CALCULATION OF FEES DUE ON PLAINTIFFS’ 2016 FEE APPLICATION

       On December 15, 2017, this Court ordered the District to pay plaintiffs for their fees and

expenses requested in their 2016 fee application, with the reductions pursuant to this Court’s order,

and calculated at current USAO matrix rates (then, rates as of 2017-2018). ECF 590. Plaintiffs

have now calculated the difference between that total and the total calculated at the LSI Laffey

Matrix rates for the same time period (2017-2018).          The difference is $2,701,208.40. See

Calculation of Additional Fees Due, Pl. Ex. 5; Gluckman Aff., Pl. Ex. 1, paras. 3-6.

       Plaintiffs are entitled to that amount, as well as post-judgment interest on that amount,

accruing from December 15, 2017 (the date of the order), until payment. See 28 U.S.C. 1961.

                                                 II
                      THE STATUTORY FEE CAP DOES NOT LIMIT
                             THE REQUESTED AWARD

       Fees awarded in this case are subject to a fee cap for IDEA actions. Memorandum Opinion,

dated August 25, 2017, ECF 580, pp. 5-6; Omnibus Appropriations Act, Pub. L. No. 111-8, Section

814, 123 Stat. 524 (2009). The cap would prevent an award that is “greater than $4,000 multiplied

by the number of class members.” ECF 580, p. 6.



conducted complex federal litigation at Washington, DC law firms, averring that the LSI Laffey
rates “represent fair-market rates for each based on his or her relevant experience.” Ibid.

                                                 8
        Case 1:05-cv-01437-RCL Document 602 Filed 08/26/19 Page 9 of 11



        In 2017, this Court explained that plaintiffs sought, in their 2016 application,

approximately $9.76 million in fees and expenses, and that, subtracting from that total the amount

of expert fees that would not apply to the cap (approximately $121,000), and dividing by $4,000,

yields 2,410. Therefore, at that time, there had to “be less than 2,410 children in the class for the

fee caps to be applicable.” ECF 580, p. 9. In that opinion, this Court also calculated the size of

the subclasses using different methods. ECF 580, pp. 9-11. Each method showed that the size of

the class, multiplied by $4,000, is greater—or far greater—than the amount of fees that plaintiffs

requested. Ibid. Accordingly, the Court concluded that “[t]he fee caps are inapplicable based on

the subclass sizes.” ECF 580, p. 9.

        That conclusion is equally applicable today because the amount sought now, added to the

amount that the District paid as a result of the 2017 fee award, is less than the amount that the

Court was considering in 2017 when it concluded that the fee cap was inapplicable.5 Moreover,

since the Court reached that conclusion in 2017, there have been additional years of children who

are not timely receiving needed services,6 all of whom are members of the subclasses, and each of

whom increases the fee cap by $4,000. Accordingly, the fee cap does not limit the award to

plaintiffs’ counsel.




5
  In 2017, the Court concluded that the fee cap did not apply to a fee request of $9.64 million given
the number of subclass members. See ECF 580, p. 9 (total request of approximately $9.76 million;
$121,207.82 not subject to the cap). The fees requested now, added to the fees paid following the
2017 fee award, total approximately $9.5 million, which is less than the $9.64 initially requested.
See Pl. Ex. 4 (total of approximately $9.66 million, which still includes the same $121,207.82 that
is not subject to the cap, see ECF 580, p. 35). See Gluckman Aff., Pl. Ex. 1, para. 7.
6
 See District of Columbia’s August 2018 Report on Numeric and Programmatic Requirements,
ECF 594-1, p. 2 (e.g., reporting that D.C. served, in different years 6.5%, 6.6%, and 7.2% of
preschool-aged children although 8.5% is required (see ECF 521, p. 3)).

                                                 9
       Case 1:05-cv-01437-RCL Document 602 Filed 08/26/19 Page 10 of 11



                                         CONCLUSION

       For the reasons stated above, plaintiffs request an award of the balance of fees due on

plaintiffs’ 2016 fee application in the following amounts (Pl. Ex. 5; Gluckman Aff., Pl. Ex. 1, para.

6):

         Attorneys’ Fees of Terris, Pravlik & Millian, LLP                          $2,540,224.21
         Attorneys’ Fees of Jeffrey Gutman and his law students on                      $37,713.40
         behalf of The George Washington University
         Attorneys’ Fees of Margaret A. Kohn                                          $115,596.22
         Attorneys’ Fees of Mehri & Skalet PLLC                                          $7,674.57
         Total                                                                      $2,701,208.40

       Plaintiffs request that this Court direct the District to pay these amounts within 60 days of

the entry of the order, plus interest in accordance with 28 U.S.C. 1961, accruing from December

15, 2017 (see ECF 590) until payment is made. A proposed order is attached.

                                          Respectfully submitted,
                                          /s/ Todd A. Gluckman
                                          CAROLYN SMITH PRAVLIK (D.C. Bar No. 334102)
                                          KATHLEEN L. MILLIAN (D.C. Bar No. 412350)
                                          TODD A. GLUCKMAN (D.C. Bar No. 1004129)
                                          Terris, Pravlik & Millian, LLP
                                          1816 12th Street, NW, Suite 303
                                          Washington, DC 20009-4422
                                          (202) 682-2100
                                          MARGARET A. KOHN (D.C. Bar No. 174227)
                                          Attorney at Law
                                          619 Pennsylvania Avenue, SE
                                          Washington, DC 20003
                                          (202) 544-1200
                                          CYRUS MEHRI (D.C. Bar No. 420970)
                                          Mehri & Skalet, PLLC
                                          1250 Connecticut Avenue, NW, Suite 300
                                          Washington, DC 20036
                                          (202) 822-5100

 August 26, 2019                          Counsel for Plaintiffs


                                                 10
    Case 1:05-cv-01437-RCL Document 602 Filed 08/26/19 Page 11 of 11



                                TABLE OF EXHIBITS

Exhibit Number   Descriptions
      1          Affidavit of Todd A. Gluckman
      2          U.S. Department of Commerce, Bureau of Labor Statistics, Legal
                 Services Component of the Consumer Price Index
      3          LSI Laffey Matrix
      4          Summary of Fees and Expenses Related to Plaintiffs’ 2016 Fee
                 Application
      5          Calculation of Additional Fees Due
